     Case 1:19-cv-00549-DKW-WRP Document 1-3 Filed 10/09/19 Page 1 of 1    PageID #: 30

                                                                 APP c,

                                                           :,i.\ P'^ms.WP
                  C1 /V V r      <p^ V t £> /V.       5Ctc:^c^^ Tirr

                    \ <\aG 2di^ ftJKWk.l'                        Cxa-..g %fk;.c
                                                                nIgA-^i^s Lfe-> ^

                                      T^R                 Ao4.ck. 63^t4j uV SQ/^icil\_A£^—
                  |>                  C4l                                   ^o,yJc)f
                  2l Au-G                                           iJf Av.\W(Vl ^n«

                   2j>s€? a^i^ (sj ^oi9-i'Ec r^<L.(^.±ijf UW,ckl4ral

                IS /AAY ?^)r        C (A'tPot^" ^6'^C                                         )^teO
                3; AiAy              CLvJ                                      fi"^r;clc ^vl

                                   Ba)^-^ j 'ir^l93SK(ami-A               Ssfi            _
                                                                          ii(y-itf^/l




V.
